Citation Nr: 0510144	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-12 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart 
disorder/disease. 

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for rheumatism.

4.  Entitlement to service connection for a lung disorder.  

5.  Entitlement to service connection for gallbladder 
disease.

6.  Entitlement to service connection for defective vision.


WITNESSES AT HEARING ON APPEAL

Appellant and P. Z. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
August 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  In September 2002, the veteran appeared at a 
hearing at the RO before a local hearing officer.  This 
matter was previously remanded by the Board in November 2003 
with the requested development being accomplished insofar as 
possible.  


FINDINGS OF FACT

1.  Any current heart disorder/disease is unrelated to the 
veteran's period of service.  

2.  Any current arthritis is unrelated to the veteran's 
period of service.  

3.  Any current rheumatism is unrelated to the veteran's 
period of service.

4.  Any current lung disorder is unrelated to the veteran's 
period of service. 

5.  Any current gallbladder disease is unrelated to the 
veteran's period of service.  

6.  Any current defective vision is unrelated to the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  Heart disorder/disease was not incurred in or aggravated 
by service nor may heart disease be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Arthritis was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Rheumatism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  Gall bladder disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.  Defective vision was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the October 2001 rating 
determination, the April 2002 statement of the case, and the 
February 2005 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in June 2001 
and March 2004 letters, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the June 2001 VCAA letter was sent to the 
appellant prior to the October 2001 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained 
insofar as possible.  As to the necessity for an examination, 
the Board notes that the evidence before the Secretary does 
not, taking into account all information and lay or medical 
evidence (including statements of the claimant), indicate 
that the disorders at issue may be associated with the 
veteran's active military service.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease and arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

A review of the record reveals that the veteran, in support 
of his claim, submitted an affidavit from P. Z., which 
indicated that they discussed their disabilities such as 
rheumatism, difficulty breathing, continuous coughing, pain 
when urinating, poor vision, loss of sleep and appetite, and 
other body pains, when they saw each other in 1955.  He noted 
they had previously seen each other when they were in the 
Scouts together in 1947.  

The veteran also submitted an affidavit from Dr. Alfredo 
Ramirez, dated in January 1951, indicating that he had 
treated the veteran at the Tayug, Pangasian Hospital from 
January 5, 1951, to January 9, 1951, for rheumatism, gall 
bladder disease, heart disease, weak lungs, and poor vision.  
The veteran also submitted a medical certificate from Lt. 
Col. Lorenzo I. Abuel, M.D., indicating that he had treated 
the veteran at the Army General Hospital from November 7, 
1983, to November 15, 1983, for rheumatism, gall bladder 
disease, heart disease, weak lungs, and poor vision.  

In October 2001, the veteran submitted an affidavit from G. 
M., dated in October 2001, which indicated that she was one 
of the daughters of the late Dr. Luis Jovan.  She noted that 
the veteran reported for treatment from her father from 1949 
to 1951, twice a week, for weak lungs, rheumatism, gall 
bladder, heart disease, and poor sight.  Ms. M. indicated 
that that the clinic run by her late father always flooded 
and that all the medical records had been destroyed.  

At his September 2002 hearing, the veteran indicated that he 
had no other evidence to submit.  The veteran's witness, P. 
Z., testified that he had known the veteran since 1946.  He 
stated that he knew of the veteran's sicknesses as the 
veteran used to come to visit him in his house.  

In November 2003, the Board remanded this matter for further 
development, to include an attempt to obtain additional 
treatment records.  The attempt to obtain records from Tayug 
Pangasinan Hospital was unfruitful.  

In July 2004, the veteran submitted an April 2004 medical 
certificate showing treatment for cholecystitis with 
cholelithiasis and the results of an echocardiogram showing 
aortic sclerosis.  

The veteran also submitted a June 2004 medical certificate 
from Dominador Mendoza, M. D., indicating that the veteran 
had been a patient of his from February 1950 to October 1950.  
He noted that the veteran complained of generalized body 
weakness, fatigability, shortness of breath, poor vision, 
heart disease, rheumatism, arthritis, and gall bladder 
disease.  

In a November 2004 report of contact memorandum it was 
indicated that the veteran had been contacted regarding the 
medical certificate from Dr. Mendoza.  When the veteran was 
asked how old the doctor was he replied that he was probably 
dead by now.  The veteran was told that the medical 
certificate was signed in June 2004.  It was also noted that 
the listings had been checked at PRC and that there was no 
Dr. Dominador Mendoza licensed prior to 1951.  The veteran 
indicated that he would send copies of any medical treatment 
records from Dr. Mendoza.  

To date, no medical records have been received from Dr. 
Mendoza.

In November 2004, the veteran forwarded a copy of a medical 
certificate from Juan Lamaban, N. D., indicating that the 
veteran had been treated for severe hemolytic anemia, 
coronary artery disease, and chronic bronchial asthma, while 
hospitalized from October 25, 2004, to November 2, 2004.  

In January 2005, the veteran submitted copies of treatment 
records showing treatment for lumbar spine and heart problems 
in 2004 and 2005.  

With regard to the veteran's claims of service connection for 
defective vision, gall bladder disease, rheumatism, and a 
lung disorder, the Board notes that there are no medical 
records showing treatment for any of these disorders in close 
proximity to service.  The Board observes that the veteran 
submitted an affidavit from Dr. Alfredo Ramirez, dated in 
January 1951, indicating that he had treated the veteran from 
January 5, 1951, to January 9, 1951, for rheumatism, gall 
bladder disease, weak lungs, and poor vision.  As noted 
above, the medical records associated with such treatment are 
not available for review.  Moreover, the claimed treatment 
occurred more than one year after the veteran's separation 
from service.  

The Board also notes that the veteran submitted a June 2004 
medical certificate from Dr. Mendoza which indicated that he 
had treated the veteran for shortness of breath, poor vision, 
rheumatism, and gall bladder disease from February 1950 to 
October 1950.  However, there are no treatment records 
available to accompany this certificate.  Moreover, in the 
November 2004 report of contact, it was indicated that a 
check of the rolls had shown that there was no Dominador 
Mendoza licensed to practice medicine at any time prior to 
1951.  Furthermore, the certificate is based upon memory of 
events which occurred more than 50 years ago.  While the 
veteran indicated that he would obtain the accompanying 
medical records, none have been associated with the claims 
folder. In addition, the veteran reported that Dr. Mendoza is 
most likely dead.  The medical certificates submitted by the 
veteran are of little or no probative value based upon the 
foregoing.  Moreover, there has been no medical evidence 
submitted relating any of these disorders to the veteran's 
period of service.  

While the veteran has expressed his belief that these 
disorders are related to his period of service, it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Likewise, the opinions set forth by R. Z. are 
also unable to establish causation.  Similarly, the affidavit 
from G. M. is of no probative value as she is also not a 
trained medical professional and cannot provide the necessary 
link between the veteran's claimed disorders and his period 
of service.  

With regard to the issues of service connection for arthritis 
and a heart disorder/disease, the Board notes that there are 
no medical records available to support the January 1951 
affidavit from Dr. Ramirez.  Moreover, the claimed treatment 
was received more than one year following the veteran's 
separation from service.  The June 2004 medical certificate 
from Dr. Mendoza, indicating that the veteran was treated for 
heart disease and arthritis from February 1950 to October 
1950, while falling within the one year presumptive period, 
is not supported by any treatment records from that period.  
Moreover, as noted above, there was no one named Dominador 
Mendoza licensed to practice medicine prior to 1951.  
Furthermore, the certificate is based upon memory of events 
which occurred more than 50 years ago.  The medical 
certificates received are of little or no probative value 
based upon the foregoing.  

The beliefs of the veteran, R. Z., and G. M. that any heart 
disease or arthritis is related to service, cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation as they are lay 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


